Citation Nr: 0312744	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disease of the lumbosacral spine prior to 
November 21, 2000, and a rating higher than 20 percent as of 
this date and thereafter. 

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to October 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a rating action in June 1998, the RO determined that there 
was no clear and unmistakable error (CUE) in the rating 
decisions that had denied service connection for residuals of 
a concussion and tinnitus; that rating action also denied 
service connection for a low back disorder.  The veteran 
perfected a timely appeal to that decision.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in December 1998.  A transcript of that 
hearing is of record.  Subsequently, a hearing officer's 
decision in March 2000 granted service connection for a low 
back disorder and tinnitus, each evaluated as noncompensably 
(i.e., 0 percent) disabling effective January 30, 1998.  
The veteran perfected a timely appeal of that decision.  

The veteran underwent a VA compensation examination in 
November 2000.  And, in February 2001, after considering the 
results of it along with the other evidence of record, the RO 
increased the rating for the low back disorder to 10 percent 
effective January 30, 1998, and to 20 percent effective 
November 21, 2000.  That rating action also increased the 
rating for the tinnitus from 0 percent to 10 percent, with 
the same effective date of January 30, 1998.  



The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, as the veteran has not 
withdrawn his claims for increased ratings for the back 
disorder and tinnitus under 38 C.F.R. § 20.204, those issues 
remain in appellate status.  


REMAND

With regard to the veteran's claim that a higher rating is 
warranted for his degenerative disease of the lumbosacral 
spine, the Board notes that his low back disorder is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, for limitation of motion of the lumbar spine, and under 
5295 for lumbosacral strain.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.

In this regard, the Board notes that during his most recent 
VA examination in November 2000, the veteran complained of 
constant lower back pain; he also reported episodes of 
stiffness and weakness in his lower back, and he said that 
his back fatigued easily and lacked endurance.  It was 
further noted that, while he did not use a cane, crutch or 
brace on his back, he did use a walker on occasion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Court has further held that a 
medical examiner must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Bierman v. Brown, 6 Vet. App. 
125, 129 (1994); DeLuca v. Brown, 8 Vet. App. at 206.  On re-
examination, therefore, the examining physician should 
specifically address whether the veteran has weakened 
movement, premature/excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
provided by 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), with 
respect to the service-connected low back disability.  

The veteran currently has a 10 percent rating for his 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, the 
highest possible schedular evaluation under this code.  So to 
the extent he is still seeking a higher rating for this 
condition, the RO needs to consider his entitlement an 
extraschedular basis.  See 38 C.F.R. § 3.321(b) (2002).  This 
issue, however, is not ripe for appellate review by the 
Board, so it must be remanded to the RO for due process 
considerations.  In this regard, the RO should notify the 
veteran that he is responsible for furnishing evidence, 
including any employment records, showing that his tinnitus, 
standing alone, causes marked interference with employment or 
has required frequent periods of hospitalization.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  This is the 
governing norm in these types of special cases.

Also, from a procedural standpoint, it is unclear whether the 
veteran has been duly apprised of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), or its implementing regulations.  So 
this needs to be taken care of, too.

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet. App. 119 (1999), wherein 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant 
of service connection, and a claim for an increased rating of 
a service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
final decision, based upon the severity of the disability 
during that period.  As the veteran has appealed the initial 
ratings assigned, his claims are entitled to such 
consideration.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development 
and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to increased 
ratings for his low back disorder and 
tinnitus.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App 183 (2002).  

2.  The RO should contact the veteran and 
inquire whether he has received treatment 
for his service-connected low back 
disorder since November 2000.  If so, 
after obtaining the necessary releases, 
the RO should contact the named medical 
providers, VA as well as non-VA, and 
request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  All records obtained 
should be associated with the other 
evidence in the claims file.  

3.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with his employment 
since January 1998, due to his tinnitus 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his tinnitus to 
warrant referring his case to the 
Director of Compensation and Pension 
Service for extraschedular consideration.  
The RO should obtain any identified 
records.  

4.  After obtaining any additional 
clinical records called for above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of his service-connected low 
back disorder.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner prior to 
examination, and the examiner must state 
in the examination report that the claims 
folder was reviewed.  All clinical 
findings should be reported in detail.  
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiner should also note 
whether there is characteristic pain on 
motion, whether there is muscle spasm on 
extreme forward bending, and whether 
there is unilateral loss of lateral spine 
motion in a standing position.  The 
examiner should also comment as to 
whether the lumbar spine exhibits severe 
disability with listing of the whole 
spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  The 
examiner should review pertinent aspects 
of the veteran's medical and employment 
history, and comment on the effects of 
the low back disorder upon the veteran's 
ordinary activity and on how the disorder 
impairs him functionally, particularly in 
the work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, and the degree, if any, of 
weakened movement, excess fatigability, 
or incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, and 
4.45 (2002).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  And if they are not, the RO 
should implement corrective procedures.  
See 38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims seeking 
even higher ratings for the degenerative 
disease of his lumbosacral spine and for 
his tinnitus.  This must include 
consideration of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), particularly insofar as whether 
"staged" ratings are warranted, and the 
revised rating criteria for tinnitus and 
whether an extra-schedular rating is 
warranted.  The RO also should consider 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thereafter, if the benefits sought on 
appeal remain denied, a supplemental 
statement of the case (SSOC) should be 
provided to the veteran and his 
representative.  And they should be given 
an opportunity to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




